It was in evidence that the defendant had two licensed drays in the town of Wilmington and one unlicensed dray. It was further in evidence that plaintiff asked defendant what he was going to do about his trunk, which was lost out of his dray; that defendant said he was willing to pay him $40, and that the offer was rejected by the plaintiff.
Plaintiff offered to prove that it was the duty of draymen in Wilmington to carry baggage. Defendant objected to this testimony, and the court sustained the objection. Plaintiff excepted.
The counsel for the defendant then offered to introduce the plaintiff to prove the contents of the trunk. Defendant objected. The objection was sustained by the court. Plaintiff excepted.
The court having intimated the opinion that there was no evidence to charge the defendant as a common carrier, plaintiffs submitted to a nonsuit and appealed.                                     (271)
Without deciding, at present, the other question of evidence appearing upon the record, there is one which was erroneously ruled below, and upon which plaintiff is entitled to a venire de novo.
It was proposed on the part of the plaintiff to prove that it was the duty of draymen in Wilmington to carry baggage. It is not stated how it was to be proved, but supposing it to be by competent testimony, it was certainly pertinent and proper.
The case states as a fact that defendant had three drays in the town, two licensed and one unlicensed, and there was evidence tending to show that plaintiff's baggage had been lost from some dray of defendant. It was the point therefore, in the cause whether drays, licensed or unlicensed, in Wilmington are accustomed to carry baggage, or hold themselves out as common carriers of the same. If accustomed to carry, *Page 208 
it was their duty, and if their duty, they are common carriers, and subject to the responsibility of that class of public servants.
By the term baggage, used in the case, we understand the ordinary outfit of a trunk or bag or both, of a traveler, as distinguished from sacks, bales, casks, and boxes of produce and merchandise appertaining to the trade of the town. It is possible that draymen may be used as common carriers in one of these departments of service only, or in both. These are proper subjects for proof.
Our attention has been directed to the statement that two of the defendant's drays were licensed. We are not informed what is the purport of the license spoken of, and are unable, therefore, to see the full significance of the statement. If the license be to carry for the public, on the streets of Wilmington, it would seem to present, then, a (272)  question whether their range of duties was restricted or unrestricted, as already suggested.
With respect to the other questions of evidence, as to the competency of plaintiff to prove the contents of his trunk, we prefer not to decide it, except it comes necessarily into judgment. It is a new and important application of a principle, viz., of evidence from a party made proper, exnecessitate, and ought to be engrafted upon the jurisprudence of the State, if at all, by the courts after full consideration.
PER CURIAM.                                               Reversed.